Crounse, J.
The plaintiff alleges that he was duly employed by the Board of Education of Nebraska City, as principal, to teach the High School in said City for a period of ten months for a salary of fifteen hundred dollars, and that after teaching six months, "said Board, without reasonable or sufficient cause, stopped the schools and dismissed the plaintiff, paying him for the six months at the rate of one hundred and fifty dollars per month. This action was brought to recover damages for such dismissal. To the petition a demurrer was interposed, which was sustained.
Were this an action between private individuals no ques-~ tion could arise; but can it be maintained in this case ? We ■think not. The right of the defendants to employ teachers is given by an act of the Legislature, passed at a session thereof had in 1866, which is referred to in plaintiff’s peti- . *179tion. That act, among other things, empowers the Board of Education “ to contract with and employ all the teachers in the several schools therein ” (in the City), “ and at their pleasure to remove them.” What was the occasion or reason for closing the schools and dismissing the teachers employed, we are not to inquire. It is enough that the discretion and power is vested with the Board of Education. Contracting with public officers, the plaintiff is presumed to know the extent of their authority and the special powers given to them. This law authorizing the employment of teachers, entered into and formed part of the contract. To say that the plaintiff could only be discharged for good cause, is to declare this provision of the act unimportant; that it confers no greater or other right than that which exists outside of it. It is scarcely necessary to refer to the propriety and importance of the provision under consideration. With a Board of Education rests a high responsibility. The qualifications for a successful teacher are various. The considerations which might move a Board of Education, who are presumed to act for the best interests of the community they represent, in the exchange of teachers, may be good and proper, and still not sufficient in law. To act in such cases upon the hazard of being endorsed by the verdict of a jury would be very embarrassing.
The judgment of the District Court must be affirmed.
Judgment affirmed.